Citation Nr: 9930796	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-34 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a protein S 
deficiency.

2.  Entitlement to an evaluation in excess of the initially 
assigned 10 percent for deep venous thrombosis of the left 
leg, with post-phlebitic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 through January 
1995.  His appeal ensues from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  Two issues were certified for 
appellate review in this matter.  The veteran claims 
entitlement to service connection for a protein S deficiency 
and entitlement to a higher initial evaluation for deep 
venous thrombosis of the left leg, with post-phlebitic 
syndrome.  The veteran's claim for entitlement to a higher 
initial evaluation for deep venous thrombosis of the left 
leg, with post-phlebitis syndrome will be addressed in the 
Remand portion of this decision. 
  
Additionally, the Board notes that a travel board hearing was 
held before the undersigned in this matter in Cleveland, Ohio 
in April 1999.  Due to technical difficulties and no fault of 
the veteran, a transcript of the hearing could not be 
obtained.  The veteran was notified of the same by letter 
dated June 1999 and given the opportunity to request another 
hearing.  Through his representative, in a letter dated 
October 1999, the veteran indicated that he did not wish to 
schedule another hearing.


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed 
protein S deficiency and his period of active service. 



CONCLUSION OF LAW

The claim of entitlement to service connection for a protein 
S deficiency is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a protein S deficiency.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).  The presumption can be rebutted by clear and 
unmistakable evidence that a current disability existed prior 
to service and was not aggravated by service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1999); Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In this case, the veteran's May 1992 pre-enlistment 
examination does not indicate that the veteran suffered from 
a protein S blood disorder.   Service medical records reveal 
that the veteran was treated for complaints of pain in his 
lower left calf in October 1992.  Hospitalization records 
from November 1992 reveal that the veteran was treated for 
pain in his left lower extremity and he was diagnosed with a 
deep venous clot.  It was noted in the record that the 
veteran has a family history of clotting disorders.  Upon 
discharge, the veteran was diagnosed with a deep vein 
thrombosis of the left popliteal space.  In May 1994, the 
veteran was hospitalized and diagnosed with protein S 
deficiency.  A July 1994 Medical Board Report reflects that 
the veteran suffered from a protein S deficiency and 
indicates that the Medical Board determined that the veteran 
was not qualified for full duty.  In October 1994, the 
Physical Evaluation Board deemed the veteran unfit for duty 
because of his protein S deficiency.  It is noted in the 
Physical Evaluation Board report that the veteran's protein S 
deficiency was not aggravated by service.  

Post-service medical records show that the veteran received 
treatment for his protein S deficiency disorder from W. Scott 
Stine, M.D. from January 1996 through November 1997.  
Additionally, the veteran sought treatment for this disorder 
from Farouq Ahmed, M.D. in September 1996.  At that time, Dr. 
Ahmed indicated that the veteran would require lifetime 
management of his protein S deficiency.  Dr. Ahmed 
recommended that the veteran continue to manage his disorder 
with ongoing anticoagulant therapy.  

The veteran underwent a VA examination in March 1997.  At 
that time he was diagnosed with a history of recurrent deep 
venous thrombosis in the left and right legs and a possible 
history of protein S deficiency.  The most recent VA 
examination of record is dated January 1998.  This record 
reflects that the veteran was diagnosed with recurrent venous 
thromboembolism secondary to protein S deficiency and post 
thrombophlebitic syndrome, left lower extremity after deep 
vein thrombosis, persistent venous insufficiency ulcer, left 
medial malleolus growing polyantimicrobial resistant Group D 
Strep and pseudomonas aeruginosa.  In April 1998, the veteran 
was hospitalized for an acute onset of sharp right thigh 
pain.  Upon discharge, his diagnosis was superficial 
thrombophlebitis with a history of protein S deficiency.  

A review of the evidence shows that the Physical Evaluation 
Board made no findings that the veteran's protein S 
deficiency was a congenital defect and service medical 
records do not provide clear and unmistakable evidence that 
the veteran's protein S deficiency preexisted his period of 
active service.  Therefore, while the Physical Evaluation 
Board indicated on their report that the veteran's protein S 
deficiency disorder was not aggravated by service and while 
the RO considered the veteran's claim for service connection 
for a protein S deficiency as an aggravation claim, the Board 
finds that a direct service connection analysis is more 
appropriate in this case. 

Based on the foregoing evidence, it is apparent that the 
veteran suffers from a current protein S deficiency 
disability.  However, the veteran has not submitted any 
medical evidence which offers an opinion that his currently 
diagnosed protein S deficiency was incurred in or aggravated 
by his period of active service.  While the veteran clearly 
believes that his protein S deficiency is related to service, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his deficiency.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of medical evidence of 
a nexus or relationship between the current disability and 
service, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied on this 
basis.  The Board views this discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.   


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a protein S deficiency is denied.

REMAND

As to the veteran's second claim, he contends that that the 
evaluation initially assigned his deep venous thrombosis of 
the left leg, with post-phlebitic syndrome should be 
increased to reflect more accurately the severity of his 
symptomatology.  His allegation, alone, is sufficient to 
establish a well-grounded claim for a higher evaluation under 
38 U.S.C.A. § 5107(a) (West 1991).  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In 1997 the veteran filed a claim for service connection for 
deep venous thrombosis of the left leg.  By rating decision 
dated August 1997, the RO evaluated the veteran's deep venous 
thrombosis as being 10 percent disabling effective February 
3, 1997.  Thereafter, the veteran filed a Notice of 
Disagreement (NOD) and a substantive appeal seeking a higher 
initial evaluation.  During the pendency of the appeal, in a 
February 1999 Supplemental Statement of the Case, the RO 
granted the veteran a 20 percent disability evaluation 
effective January 1998.  

With respect to the evidence of record, as previously stated, 
through no fault of the veteran, a transcript of the April 
1999 travel board hearing held before the undersigned in 
Cleveland, Ohio, could not be obtained.  Pursuant to the 
personal notes of the undersigned, the veteran testified at 
the hearing that because of his deep venous thrombosis, he 
has had to decrease his working hours from 40 to 20 hours per 
week.  Additionally, the veteran's representative requested 
that this matter be remanded due to outstanding medical 
records documenting current treatment that need to be 
associated with the claims file.  The most recent VA 
examination in the claims file is dated January 1998 and the 
most recent treatment records in the claims file are dated 
April 1998.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of this case is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any records relating 
to the veteran's treatment for his deep 
venous thrombosis since his separation 
from service in January 1995 and the RO 
should request the veteran to provide the 
RO with the appropriate authorizations to 
obtain these records.  The RO should then 
obtain these records and associate them 
with the claims file.

2.  The RO should afford the veteran a VA 
examination in order to ascertain the 
nature and severity of his deep venous 
thrombosis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner should note all 
clinical manifestations of the veteran's 
service-connected disability, and 
quantify the degree of the veteran's 
impairment caused by the disability.  If 
upon examination the veteran is found to 
suffer symptoms that relate to both his 
deep venous thrombosis and other non-
service connected disorders, the examiner 
should render an opinion, if possible, 
regarding the degree of functional 
impairment caused solely by the deep 
venous thrombosis.  Finally, the examiner 
should provide the complete rationale 
upon which his/her opinions are based.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim.  Unless the claim 
is granted, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  However, no action is required of 
the veteran until he is notified. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







